DETAILED ACTION
	This is a final Office Action on the merits for application 16/980,947. Receipt of the amendments and arguments filed on 09/01/2021 is acknowledged.
Claims 1-7, 9-12, and 14-18 are pending.
Claims 8 and 13 are cancelled.
Claims 1-7, 9-12, and 14-18 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 uses multiple pronouns, such as “their,” “its,” and “them,” which render the claimed invention indefinite since multiple elements have been defined prior to use of such pronouns and one of ordinary skill in the art would not know what element is being clearly referred back to. For examining purposes and in light of the specification and drawings, such pronouns are considered to refer back to the elements as explained in the rejections below. Furthermore, claims 2-7, 9-12, and 14-18 are rendered indefinite for their dependencies upon claim 1.
Claim 9 depends from cancelled claim 8, and thus renders the claimed invention indefinite. For examining purposes and in light of the specification and drawings, claim 9 is considered to depend from claim 1. Claim 10 is rendered indefinite for its dependency upon claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 11, 12, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bosman (U.S. Publication 2017/0298638) in view of Kugler et al. (U.S. Publication 2017/0138065).
Regarding claim 1, Bosman discloses a tiling system for forming or covering a deck, which system comprises:
a plurality of n tiles (#46; see figure 7 where at least two tiles #46 are provided); and
a plurality of n underlay units (#40) to be secured underneath the tiles with peripheral edges of the tiles mutually adjacent (see figure 7);
each said underlay unit has outer peripheral lateral edges in each direction which are in alignment with outer peripheral lateral edges of each said tile (see figures 6 
the tiles and the underlay units are formed with a respective connection arrangement comprising resilient teeth (#41) engaging in corresponding recesses (#47) configured and arranged to locate each tile centrally and in alignment with a corresponding underlay unit (see figures 6 and 7), the resilience of the teeth allowing each tile to expand and contract laterally as temperature varies while remaining firmly connected to its underlay unit (see paragraph 49 and 59, where its relates to each respective tile);
projections (#44 and #45) extend laterally from each of the outer peripheral edges of each said underlay unit to abut against one of: projections extending laterally from each of the outer peripheral edges of each adjacent underlay unit (see figures 6 and 7), or the outer peripheral edges of each adjacent underlay unit (since an “or” statement is used and since Bosman meets the first phrase of the “or” clause, Bosman is thus considered to disclose such features as defined), in use thereby to mutually separate their adjacent outer peripheral edges, and hence mutually separate edges of the tiles connected respectively to them (see figure 7, where their and them refer to each respective tile).
However, Bosman discloses the tiles are constructed from ceramic materials and not synthetic plastic as defined. It is highly well known in the art, as evidenced by Kugler et al., that such tiles of a tiling system that are to be attached to an underlay unit can be constructed from multiple types of materials, such as ceramic, stone, wood, metal, and plastic. Therefore, it would have been obvious to a person of ordinary skill in the art at 
Regarding claim 2, Bosman in view of Kugler et al. render obvious a supporting structure to which said tiles are secured (Kugler et al. disclose the underlay units, and thus the tiles, can be secured to a pedestal support surface using a washer #504 and screw #508 system, where it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the tiling system of Bosman to be secured to a support structure pedestal assembly, as taught in Kugler et al., in order to construct a raised, level floor where needed.).
Regarding claim 4, Bosman in view of Kugler et al. render obvious said supporting structure comprises a plurality of vertically adjustable pedestals for carrying the underlay units (see figure 2 of Kugler et al., where such features would be provided within Bosman as explained above).
Regarding claim 5, Bosman in view of Kugler et al. render obvious wherein the resilient teeth extend vertically from one of each underlay unit and each tile to be received in corresponding recesses in the other of each underlay unit and each tile so as to locate each tile on and centrally of a corresponding underlay unit (figure 7 of Bosman depicts the teeth are provided on the underlay units and the recesses are provided on the tiles).
Regarding claim 11, Bosman in view of Kugler et al. render obvious said supporting structure comprises supports regularly spaced apart at a pitch equal to a lateral pitch of the tiles (see figure 3 of Kugler et al., where the pedestal support structures are provided at the corners of each tile assembly and thus provided at the lateral pitches of such tiles, where such features would be provided within Bosman as explained above).
Regarding claim 12, Bosman in view of Kugler et al. render obvious a method of making a deck (the assembly of Bosman is configured to be used for forming a terrace decking assembly), said method comprising:
providing a tiling system as explained above in the rejection of claim 5,
securing the underlay units thereof to a supporting structure (see the rejection of claim 2, where the underlay units of Bosman can be secured to a support structure pedestal as taught in Kugler et al.) and
connecting the tiles of the system to the underlay units by engaging said teeth in said recesses (see figures 6 and 7 of Bosman).
Regarding claim 14, Bosman in view of Kugler et al. render obvious there are gaps between edges of the tiles which are left open, with no grout therein (see figure 7 of Bosman, which discloses a method step where there is no grout positioned between the adjacent units when assembled and thus form gaps therebetween).
Regarding claim 16, Bosman in view of Kugler et al. render obvious the resilient teeth engage in corresponding recesses with a snap-fit engagement (see figure 7 of Bosman).
Regarding claim 17, Bosman in view of Kugler et al. render obvious the recesses are formed in side walls of one of the tiles or underlay units and the resilient teeth are formed in the other of the tiles or underlay units (see figure 7 of Bosman, where the teeth are provided in the sidewalls of the underlay units and the recesses are provided on the tiles).

Claims 2-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bosman in view of Kugler et al. and Tsai et al. (U.S. Publication 2010/0000163).
Regarding claim 2, Bosman does not specifically disclose the tiles are secured to a supporting structure. Instead, Bosman appears to disclose such tiles are to lay on a sand bed. It is highly well known in the art, as evidenced by Tsai et al., that tiling systems can be constructed from underlay units #11 and tiles #12, where the underlay units comprise of apertures that are used to receive fasteners #13 and secure such units to a pedestal #20 at corners thereof in order to adjust the height of such tiling systems based on the ground they are supported from. Therefore, it would have been obvious to have secured a support structure, such as pedestals as taught in Tsai et al., to the underlay units of Bosman in order to adjust the height of the tiling system based on the ground it is to be supported on to form a level top surface.
Regarding claim 3, Bosman in view of Kugler et al. and Tsai et al. render obvious each underlay unit is preformed with holes for securing each underlay unit to said supporting structure by screws (see figure 2 of Tsai et al., where the underlay units 
Regarding claim 4, Bosman in view of Kugler et al. and Tsai et al. render obvious said supporting structure comprises a plurality of vertically adjustable pedestal for carrying the underlay units (Tsai et al. depicts the use of a plurality of vertically adjustable pedestals #20, where such features would be provided within Bosman as explained above).
Regarding claim 11, Bosman in view of Kugler et al. and Tsai et al. render obvious said supporting structure comprises supports (Tsai et al.; #20) regularly spaced apart at a pitch equal to a lateral pitch of the tiles (figure 2 of Tsai et al. depicts the supports #20 are spaced at the corners of the underlay units, and thus the corners of the tiles which the units support, where such features would be provided within Bosman as explained above).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bosman in view of Kugler et al. and Wright et al. (U.S. Publication 2014/0007526).
Regarding claim 6, Bosman in view of Kugler et al. render obvious the claimed invention except for the tiles are formed from ASA. Kugler et al. does disclose the tiles can be constructed from multiple types of different materials, such as plastic and ceramic. Wrigth et al. teach that tiles of a decking assembly can be constructed from a waterproof material, which can include wood-plastic composite materials, see paragraph 31, where ASA plastic is a known weather resistant, UV resistant material known for its outdoor applications. See paragraphs 27 and 31. Therefore, it would have In re Leshin, 125 USPQ 416 (CCPA 1960).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bosman in view of Kugler et al. and Lee et al. (U.S. Publication 2016/0362902).
Regarding claim 7, Bosman in view of Kugler et al. render obvious the claimed invention except for the underlay units are formed from glass-reinforced nylon. Bosman does not disclose what material is used for the underlay units. Lee et al. teach that common materials used for the support and connection structures of tiling systems can comprise of glass reinforced nylon due to the rigidity and strength of such a material. Therefore, it would have been obvious to have constructed the material of the underlay units of Bosman to include glass reinforced nylon, as taught in Lee et al., in order to construct a strong and rigid underlay unit configured to support the tiles above them and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).

Claims 9, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bosman in view of Kugler et al. and Maekawa (JP 2003-301589).
Regarding claims 9 and 15, Bosman disclose the tiles comprise of a substantially planar upper surface in use, except for an undersurface is formed of a plurality of rectilinearly arranged ribs configured and arranged to receive laterally extending spurs on the teeth of the underlay unit. Instead, Bosman disclose the teeth engage outer recesses of the tiles. It is highly well known in the art, as evidenced by Maekawa, that the teeth can instead extend from central portions of the underlay units, rather than the outer edges, and thus engage rectilinearly arranged ribs and the recesses formed by such ribs on the bottom of such a tile. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the teeth and recesses of Bosman such that they extend from central portions of the tiles and underlay units so that the tiles comprise of rectilinearly arranged ribs configured to receive teeth, as taught in Maekawa, in order to provide a more clean finished product that does not have teeth visible in the final connected state. 
Regarding claim 18, Bosman discloses the recesses are formed on the outer sides of the sidewalls of the tiles and the teeth are formed on the outer sides of the underlay units, except for the recesses are formed in the inner sides of the side walls of the tiles. It is highly well known in the art, as evidenced by Maekawa, that the teeth can instead extend from central portions of the underlay units, rather than the outer edges, and thus engage rectilinearly arranged ribs and the recesses formed by such ribs on the bottom of such a tile. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the teeth and recesses of Bosman such that they extend from central portions of the tiles and underlay units so that the tiles comprise of recesses formed on inner side walls that are to receive teeth, .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bosman in view of Kugler et al., Maekawa, and  Borowick (U.S. Publication 2013/0255175).
Regarding claim 10, Bosman in view of Kugler et al. and Maekawa render the claimed invention obvious except for the upper surface of each tile has a non-slip finish. However, it is common known in the tiling art, as evidenced by Borowick, that the upper surface of tiles can be coated with a nonslip finish in order to prevent slipping when such areas are frequently wet or when building or city codes require a certain traction/friction coefficient for such walking areas of the tiles. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the tile upper surface of Bosman to comprise of a non-slip finish, as taught in Borowick, in order to meet certain building and city codes and provide a non-slip finish that meets certain traction/friction coefficients. 

Response to Amendment
Applicant’s amendments to the claims overcome the 35 U.S.C. 112(b) rejections of the previous Office Action. Therefore, the 35 U.S.C. 112(b) rejections of the previous Office Action are withdrawn.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-12, and 14-18 have been considered but are moot because Applicant’s amendments to the claims required the use of a different primary reference that was not used in the previous Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635